 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 1 of 25

t-

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

UNITED STATES DISTRICT COURT
for the

MinddLé District of _Penn sui Vans A.
| Civil Division
a. LA
Case No. —) tod b -C V 39 9

(to be filled in by the Clerk’s Office)

 

 

FranKLin 4. CKsen.
Plaintiff(s)
(Write the fullname of each plaintiff who is filing this complaint,
if the names of all the plaintiffs cannot fil in the space above,

FILED
please write “see attached” in the space and attach an additional 7 a7
page with etal of ame) ) SCR A’ ON

Mayor Sat 2 “Bach Shapico , Ransom MAR 6 2028

ee “4
ALISA Lifavidss y York County O. A! Orie )
Honoralbte Richard Benn » ier Vaughn)
uoiliidm Graff. Richard Robinson,
Moore, Reinet 4 Defendants) Ripley y Cromer
Write the full name of each defendant who is being Aid ifthe
names of all the defendants cannot fit in the space above, please

write “seg attached” in the space and attach an additional page
with the full list ofnames. Do not include addresses here.)

YORK County P Dey see arkached
(ComPLayn
COMPLAINT FOR VIOLATION OF CIVIL RIGHTS

(Prisoner Complaint)

 

 

ee a

 

NOTICE

Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
electronic court files. Under this rule, papers filed with the court should vot contain: an individual’s full social
security number or full birth date; the full name of a person known to be a minor; or a complete financial account
number, A filing may include only: the last four digits of a social security number; the year of an individual’s
birth; a minor’s initials; and the last four digits of a financial account number.

Except as noted in this form, plaintiff need not send exhibits, affidavits, grievance or witness statements, or any
other materials to the Clerk’s Office with this complaint,

In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
forma pauperis.

 

 

 

Page | of 11
 

 

 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 2 of 25

   

Pro Se 14 (Rev. 12/16) Complaint for Violation < Rights (Prisoner)

I The Parties to This Complaint

A. The Plaintifi(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if
needed,

Name Franl4é Lin Ae KSOWr-.
All other names by which
you have been known:

 

ID Number _ rf WD-\oS%

 

 

 

 

Current Institution S-c.i+ Dallas
Address loop Fellies Boacd
Datlas ph 1612
City State Zip Code

' B The Defendant(s)

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. Make sure that the defendant(s)
listed below are identical to those contained in the above caption. Foran individual defendant, include
the person’s job or title (i known) and check whether you are bringing this complaint against them in their
individual capacity or official capacity, or both. Attach additional pages if needed.

Defendant No. 1

   

 

 

 

 

Name See idnael Welbcicin
Job or Title (if known) Mayor Q cE Yor ~ Cou nit uy - pA .
Shield Number

Employer

Address

 

 

City State Zip Code
[individual capacity [Worticial capacity

Defendant No. 2

 

 

 

 

 

 

Name | Ae sy Sapiro
Job or Title (ifknown) Atterne General of PA-
Shield Number °
Employer
Address
City State Zip Code

[oy individual capacity [Wf ontcial capacity

Page 2 of 11

 
 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 3 of 25

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

08

Basis for Jurisdiction

Defendant No. 3

 

 

 

 

 

Name Ran SOM?
Job or Title (if known) Suder inten lent S.¢.¢- PMallAS
Shield Number
Employer S-€.j: Mallas
Address iooe Follles KRoact
Dallas PA Igol2

 

City State Zip Code
[ Windividual capacity [Yomrcial capacity

Defendant No. 4
Name Alisa | taviclis Esquire

 

 

 

 

 

Job or Title (ifknown) At orneu
Shield Number a
Employer
Address
City State Zip Code

[Windividual capacity [Fobticial capacity
-(( See attached Comp Lain? )\- Defendants

Under 42 U.S.C. § 1983, you may sue state or local officials for the “deprivation of any rights, privileges, or
immunities secured by the Constitution and [federal laws].” Under Bivens v. Six Unknown Named Agents of
Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
constitutional rights.

A.

Are you bringing suit against (check all that apply):

r | Federal officials (a Bivens claim)

[State or local officials (a § 1983 claim)

Section 1983 allows claims alleging the “deprivation of any rights, privileges, or immunities secured by
the Constitution and [federal laws]}.” 42 U.S.C. § 1983. If you are suing under section 1983, what
federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?

Hi, Amendoent U-S-C. 6th Amend ment U-S.C- 8th Amendment U-5.C
th Amendment U-S-C.
Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
are suing under Bivens, what constitutional right(s) do you claim is/are being violated by federal
officials?

Page 3 of I1
 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 4.of 25

\

 

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

Milt

D. Section 1983 allows defendants to be found liable only when they have acted “under color of any
statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia.”
42 U.S.C. § 1983. If you are suing under section 1983, explain how each defendant acted under color
of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
federal law. Attach additional pages if needed.
the dellenctants at bar violated my bth, 8th 4
judh Ameena ment Const tutfenal ctahrs . /Uegal searc
Win Limend mene SOR under the uth Ame arch ment USL

see atached comataint

I. Prisoner Status

Indicate whether you are a prisoner or other confined person as follows (check all that apply):

Pretrial detainee -

Civilly committed detainee
Immigration detainee

Convicted and sentenced state prisoner

Convicted and sentenced federal prisoner

Other (explain) Me

nogooo

IV. Statement of Claim

State as briefly as possible the facts of your case, Describe how each defendant was personally involved in the
alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

A. If the events giving rise to your claim arose outside an institution, describe where and when they arose.
Current} Loo cond ned and deor vec) ot Liberty abr S-c.i. Dallas,

we events atven rise do thes achon arase bu and
through ,Counsels oF recofcly Juris St > District Attorney's
oifice’, 'D-A-s Police Dept. & peiect: Ves

See attachec) cemnlarnt

B. If the events giving rise to your claim arose in an institution, describe where and when they arose.

NLA

Page 4 of 11
 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 5 of 25

 

Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

Cc. What date and approximate time did the events giving rise to your claim(s) occur?

She Uear 2Onb to Present Yer 2070

D. What are the facts underlying your claim(s)? (For example: What happened to you? Who did what?
Was anyone else involved? Who else saw what happened?)

Mhental An quis h ; ep reSsran , tC. loss of Liberty
GCuel& Unusual Bunishment
(CPraudulent representation af Cernsel.))
Pr osetiads Gn Jacl ic aL Misconcduck
ewrlaw ful. arrest y Ul Fravscl on the Court);

Bol cel us charaecl 4 Ialse MO Sen ment \ Ee athachect
‘ Caled inf

Vv, Injuries

If you sustained injuries related to the events alleged above, describe your injuries and state what medical
treatment, ifany, you required and did or.did-not receive.

Mental Anaursh / epresci an | Heh Bleed Pressure,
Loss of 7; erty | PASLD |

See at tached compla ink

VE. = ‘Relief

State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases or statutes.
If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for

the acts alleged. Explain the basis for these claims.

4700: a00.00 per uear SdeEnt incarlera ted.
Since Yeav 200k , Equi Velent 46 $90 B millon

AALArs includ in Abel 4 not Limctec
fo an Ad Oi tion tees AsoniAtec ,
or other relic? So deemed =pp mOrcate

- Se ateacheds ein 9 Lamnt

Page 5 of 11
 

 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 6 of 25

 

Pro Se 14 Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)

Vil.

Exhaustion of Administrative Remedies Administrative Procedures

The Prison Litigation Reform Act (“PLRA”), 42 U.S.C. § 1997e(a), requires that “[n]Jo action shall be brought
with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
in any jail, prison, or other correctional facility until such administrative remedies as are available are
exhausted.”

Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
exhausted your administrative remedies.

A,

Did your claim(s) arise while you were confined in a jail, prison, or other correctional facility?

C] Yes
LNo

If yes, name the jail, prison, or other correctional facility where you were confined at the time of the
events giving rise to your claim(s).

AL

Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
procedure?

[] Yes

[] No
RA Do not know Al, J

Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
cover some or all of your claims?

| Yes
L] No
[do not know

If yes, which claim(s)?

M/A

Page 6 of 11
 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 7 of 25

Pro Se.14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

D.

 

Did you file a grievance in the jail, prison, or other correctional facility where your claim(s) arose
concerning the facts relating to this complaint?

CI Yes
Che M/A

If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
other correctional ‘facility?

[] Yes
Ti nth

If you did file a grievance:

1. Where did you file the grievance?

ALA,

2, What did you claim in your grievance?

MLA

3. What was the result, if any?

f

NIA

4. What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)

AIA

Page 7 of 1]
 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 8 of 25

aint for Violation of Civil Rights (Prisoner)

   

F, If you did not file a grievance:

1. Ifthere are any reasons why you did not file a grievance, state them here:

AL

2. Ifyou did not file a grievance but you did inform officials of your claim, state who you informed,
when and how, and their response, if any:

ALA

G. Please set forth any additional information that is relevant to the exhaustion of your administrative
remedies.

INS

(Note: You may attach as exhibits to this complaint any documents related to the exhaustion of “your
administrative remedies.)

VHL Previous Lawsuits
The “three strikes rule” bars a prisoner from bringing a civil action or an appeal in federal court without paying
the filing fee if that prisoner has “on three or more prior occasions, while incarcerated or detained in any facility,
brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,

malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
danger of serious physical injury.” 28 U.S.C. § 1915(g).

To the best of your knowledge, have you had a case dismissed based on this “three strikes rule”?

C] Yes
[fo

If yes, state which court dismissed your case, when this occurred, and attach a copy of the order if possible.

MLA

Page 8 of 11
 

Pro Se.14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)

A,

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 9 of 25

 

Have you filed other lawsuits in state or federal court dealing with the same facts involved in this
action?

[] Yes
[No A/ [A

If your answer to A is yes, describe each lawsuit by answering questions | through 7 below. (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

Parties to the previous lawsuit

 

Plaintiffs) Ai/A
Defendant(s) Atl A

 

Court (if federal court, name the district; if state court, name the county and State)

AitA

Docket or index number

ALS

Name of Judge assigned to your case

MA

Approximate date of filing lawsuit

MA
Is the case still pending?

[| Yes
Cho | WIA

If no, give the approximate date of disposition, A WI) a

 

What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

ulA

Have you filed other lawsuits in state or federal court otherwise relating to the conditions of your
imprisonment? _

Page 9 of 11
 

 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 10 of 25

Pro Se 14 (Rev. 12/ 16) Complaint for Violation of Civil Rights (Prisoner)
C] Yes
'
[7 No AA

 

D. If your answer to Cis yes, describe each lawsuit by answering questions 1 through 7 below, (If there is
more than one lawsuit, describe the additional lawsuits on another page, using the same format.)

1, Parties to the previous lawsuit

Plaintifi(s) AWA
Defendant(s) ALA:

2. Court (iffederal court, name the district; if state court, name the county and State)

ail ‘A

 

3. Docket or index number

ALA

4, Name of Judge assigned to your case

a

alls
5. Approximate date of filing lawsuit

NIA

6. Is the case still pending?

| Yes
[Wo

If no, give the approximate date of disposition Af /s

 

7, - What was the result of the case? (For example: Was the case dismissed? Was judgment entered
in your favor? Was the case appealed?)

lA

Page 10 of 11
 

 

Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 11 of 25

Pro Se 14 (Rev, 12/16) Complaint for Violation of Civil Rights (Prisoner)

1X,

Certification and Closing

For Parties Without an Attorney

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11,

I agree to provide the Clerk’s Office with any changes to my address where case-related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result

in the dismissal of my case.

Date of signing: 2124

Signature of Plaintiff
Printed Name of Plaintiff
Prison Identification #

Prison Address

For Attorneys

Date of signing:

Signature of Attorney
Printed Name of Attorney
Bar Number

Name of Law Firm
Address

Telephone Number
E-mail Address

O

Sn ie ( eb Lir—

Fran Alin Aac KSon.

# NAD Ve SR
S-c.i- Dallas 000 follies Kad
Mallas PA {S612

City State Zip Code

Ai/A

MLA

tA
AA
wlA

 

 

 

rl
Allé tt Ail A
City State Zip Code
allA
AHA

 

Page 11 of 11
Case 1:20-cv- ooagee mia SDeCUMeASTR HECOsE/20 Page 12 of 25

MIDDLE DISTRICT OF PENNSYLVANIA

FRANKLIN L. JACKSON, : Civil Action No.
plaintiff, : Complaint
| Jury Trial Demanded
V.
MAYOR MICHAEL HELFRICH
PENNSYLVANIA et.al,
ATTORNEY GENERAL OF
PENNSYLVANIA JOSH SHAPIRO
SUPERINTENDENT RANSOME
ALISA LIVATIDIS ESQ,
HONORABLE RICHARD RENN,
WILLIAM GRAFF ESQ, DISTRICT
ATTORNEY'S OFFICE OF YORK
COUNTY PENNSYLVANIA, RICHARD
ROBINSON ESQ. PETER VAUGHN
|
ESQ, CHRISTOPHER MOORE ESQ,
HEATHER REINER ESO,
YORK CITY POLICE DEPARTMENT,
DETECTIVE GEORGE RIPLEY,
DETECTIVE TROY CROMER,

defendants,

a
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 13 of 25

JURISDICTION AND VENUE

 

This Court has jurisdiction over this action under 28 U.S.C.
section 1331 and 1342(3) and (4). The matters in controversy
arise under 42 U.S.C. 1983. Venue properly lies in this
District Court pursuant to 28 U.S.C. section 1391(b)(2),
because the events giving rise to this action occured within
York County Pennsylvania and the plaintiff is currently held
at the State Correctional Facility of Dallas 1000.Follies

Road Dallas Pennsylvania 18612.

AND NOW COMES, Franklin Jackson, pro se, and files this
complaint, this day of February, year 2020, against the
defendants, (1) Mayor John Doe/York County PA.; (2) Josh Shapiro,
(3) Superintendent Ransome, (4) Alisa Livatidas CS4o;

(5) The Honorable Richard Renn, (6) William Graff 8846;

(7) District Attorney’ s Office of York County, (8) Richard
Robinson esq., (9) Peter ‘Vaughn esq., (10) Christopher Moore
esqe, (11) Heather Reiner esqe, (12) York County Police Dente,
(13) Detactive George Ripley, (14) Detective Troy Cromer,

in support thereof and avers the following :

1. Plaintiff, Franklin Jackson is confined at the S.c.i. Dallas

1000 Follies Road Dallas: Pennsylvania’ 18612.

a“

2. Plaintiff, Franklin Jackgon, is and was ‘at all times mentioned

herein said complaint, anj adult citizen of the United States

and a resident of Pennsylvania. YS
36

Case 1:20-cv-00399-WIA- Document 1. Filed 03/06/20 Page 14 of 25

Mayor—John Doe, is ‘and was at all times, an aduit citizen

and resident of Pennsylvania, Chief executive officer of
York County Pennsylvania, commander of day to day operations

“4,
ok

within York County ‘Pennsylvania, manages operations. and

Neen fh

executes it! 8 policy jand/or enforces rules/laws and/or

  

regulations within t e “jurisdiction of York County
Pennsylvania and responsible for York County Pennsylvania
subjects.

Attorney General-Josh Shapiro, is and was at all times a

 

citizen of the United States and resident of Pennsylvania,

Chief executive officer of Pennsylvania, commander of day

 

to day operations. “of. “the State of Pennsylvania, manages -
operations within ‘Pennsylvania, executes it's policy, and/or
enforces rules regulations and/or Laws within Pennsylvania,
and responsible for any and all entities within the scope

of Pennsylvania. _

Superintendent Ransome, is and was at all times, an adult
citizen of the United States and resident of Pennsylvania,

at all times was the commander of day to day operations at
S.cei. Dallas, commander in maintaining detention, penal

and corrective institution, manages operations and executes
it's policy, rules/laws and or regulations of the Commonwealth
Department of Corrections of Pennsylvania at S.cei. Dallas
1000 Follies Road Dallas Pennsylvania 18612, and is the
primary custody holder of the plaintiff. in the matter at

bar. 3.
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 15 of 25

6. Alisa Lavatidis esquire, is and was at all times, an adult
citizen of the United States and resident of Pennsylvania,
an Attorney, of the American British Acredited Regency-
A.B.AeR., responsible for deficient performance in violation
of the 6th Amendment of the United States Constitution,
commiting fraudulent acts and/or omissions, sabotage and
violating the Code of Ethics/Professional Conduct for Lawyers,
Thus in violation of the 8th Amendment of the United States
Constitution and infringing upon the 14th Amendment of the
United States Constitution of Due Process and Equal Protection
of the Law. 7.

7. Honorable Richard Renn, is and was at all times, a citizen
of the United States and resident of Pennsylvania, Judge
within the Court of Common Pleas York County Pennsylvania,
an Attorney/Judge, of the American British Acredited Regency-
A.B.A.Re, responsible for ((Fraud/Malicious Prosecution))),
Sabotage, committing fraudulent acts and/or omissions
within the performance of duty and in violation of the Cannon
Laws, violating the Code of Ethics/Professional Conduct
for Lawyers, Thus in violation of the 8th. Amendment of the
UNited States Constitution and infringing upon the 14th
Amendment of the United States Constitution of Due Process
and Equal Protection of the Law,

8. William Graff esquire/Former District Aveorney for the
Commonwealth of York County Pennsylvania, is and was at all
times, a citizen of the United States and resident of

4e:
‘Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 16 of 25

Pennsylvania, former District Attorney within the Court of
Common Pleas/Commonwealth York County Pennsylvania, Lawyer/
District Attorney of the American British Acredited Regency-—
AsBeAoRe, responsible for ((Fraud/Malicious Prosecution
procured through Fraud))), Sabotage, committing fraudulent
acts and/or omissions within the performance of duty as a
public servant and/or officer of the court, and in violation
of the 8th Amendment of the United States Constitution and
infringing upon the 14th Amendment of the United States
Constitution of Due Process and Equal Protection of the Law.

9. District Attorney's office of York County Pennsylvania, is
and was at all times, relevant and an entity. of the Judicial
System/Commonwealth of Pennsylvania, Attorney(s) for the
Commonwealth of Pennsylvania and of the American British
Acredited Regency-A.B.A.R., responsible for ((Fraud/Malicious
Prosecution Procured through Fraud))), Sabotage, committing
fraudulent acts and/or omissions within the performance
of duty as a public servant and/or officer of the court,
and in violation of the 8th Amendment of the United States
Constitution and infringing upon the 14th Amendment of the
United States Constitution of Due Process and ERqual Protection
of the Law.

10. Richard Robinson Esquire, is and was at all times, an adult
citizen of the United States and a resident of Pennsylvania,
an Attorney, of the American British Acredited Regency-A.B.A.R

Se
Case 1:20-cv-00399-WIA Document1 Filed 03/06/20 Page 17 of 25

5 responsible for deficient performance in violation of
the 6th Amendment of the United States Constitution,
committing fraudulent acts and/or omissions, sabotage and
violating the Code of Ethics/Professional Conduct. of Lawyers,

Thus in violation of the Sth Amendment of the United States

i>

He
tt

Constitution and infringing upon the 14th Amendment of the
United states Constitution of Due Process and Equal Protection
of the Law.

11. Peter Vaughn Esquire, is and was at all times, an adult
citizen of the United States and a resident of Pennsylvania,
an Attorney, of the American British Acredited Regency-A.B.AoR
responsible. for deficient performance in violation of the
6th Amendment of the United States Constitution, committing
fraudulent acts and/or omissions, sabotage and violating
the Code of Ethics/Professional Conduct for Lawyers, Thus
in violation of the 8th Amendment of the United States
Constitution and infringing upon the 14th Amendment of the
United States Constitution of Due: Process and Equal
Protection of the Law.

12. Christopher Moore Esquire, is and was at.all times an adult
citizen of the United States and a resident of Pennsylvania,
an Attorney, of the American British. Acredited Regency-A.B.A.R
responsible for deficient performance in violation of the
6th Amendment of the United ‘States Constitution, committing

fraudulent acts and/or omissions, sabotage and: violating
. 1,

De

i
Case 1:20-cv200399-WIA Document 1 Filed 03/06/20 Page 18 of 25

i,
1

the Code of Ethics/Professional Conduct for Lawyers, Thus
in violation of the beh Amendment of the United States
Constitution and infringing upon the 14th AMendment of tne
United States Constitution of Due Process and Equai Protection
of the Law. ;
13. Heather Reiner isquire, is and was at all times, an aduit
citizen of the United States and a resident of Pennsylvania,
an Attorney, of the American British Acredited Regency-A.B.AoR.
responsible for deficient performance in viclation of the
6th Amendment of the United States Constitution, comnuitting
fraudulent acts and/or omissions, sabotage and violating
the Code of Ethics/Professional Conduct for Lawyers, Thus
in violation of the 8th Amendment of the United: States
Constitution and infringing upon the 4th Amendment of the
United States Constitution of Due Process and Equal Protection
of the Law. |
14. York County Police Departmert, is and was at all times,
an entity of the Judicial Process/Procedure/Enforcer of
the Laws of the Commonwealth of Pennsylvania, responsible
for the malicious prosecution of the plaintiff, ((Fraud))),
fraudulent acts and/or omissions, sabotage, unlawful arrest,
unlawful imprisonment, unlawful detention procured through
responsibie for tactical and chorogragphed responses within
York county Pennsylvania, overseer of it's of fFicers/enployees
as public servants, responsible fer it's policy/procedured/
protocol and/or Laws of the Commonwealth.

76
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 19 of 25

15, Officer-—Detective George Ripley, is and was at all times
an adult citizen of the United States and resident of
Pennsylvania, an Officer of the York County Police Department,
responsible for the malicious prosecution of the plaintiff,
((Fraud))), fraudulent acts and/or omissions, sabotege,
unlawful arrest, unlawful imprisonment, unlawful detention
procured through fraud, responsible for investigations,
chorographed responses within York County Pennsylvania
overseer and director as a public servant/# lomicide detective,
responsible for enforcing it’s solicy/protoce!/procedure
and/or Laws of the Commonwealth.

16. Officer -Detec ctive Troy Cromer, is and was at all times a

citizen of the United States and resident of Penn

int

nia,

fey

Fy
pai

an Officer of the York County Police Department, responsible

for the malicious prosecution of the piaintiff, ((Fraud))),
fraudulent acts and/or omissions, sabotage, unlawful

arrest, uniawful imprisonment, unlawful detention procured
through fraud, cesponsible for investigations,

chorographed responses within York Ceanty,Fannsyivenie
overseer and director as a public se vant /Homicide datactive,
responsible for enforc cing it's policy/protocol/procedure

oy

and/or Laws of the Commonwealth

8

 
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 20 of 25

Seeeeoes eee ese Se F2ePF oe HHO SF AGHESOHKHTSE LOTS TOKHEHSOH FEO HR HASH HHOBRHOLEAOED

PREVIOUS LAWSUITS FILED BY PLAINTIFF

There are no previous Lawsuits dealing with the same facts

involved in this action or related to Plaintiffs imprisonment,
EXHAUSTION OF ADMINISTRATIVE REMEDIES

The events giving rise to this action stem from the unlawful
arrest and imprisonment procured through fraud. The Plaintiff
has subsequently appealed and allowed the Superior and/or
Supreme Court of Pennsylvania to review the merit. Under 28
U.S.C. 1391(b)(2) and matters in controversy 42 UeSeCe 1983

the proper venue lies within jurisdiction.
FACTS OF COMPLAINT

17. On or about June 6, 2006, the Plaintiff was arrested by
the York County Detectives and charge with Homicide-2502,

18. Detective(s) Troy Cromer and George Ripley was assigned
to the Plaintiff's criminal action.

19, False charges were filed against the plaintiff via procured
through fraud, to’ where it was alleged that the plaintiff
had killed the decedent Christopher Butler.

20. Multiple witnesses came/to the aid of the prosecution, thus
rendering false testimony and averting faise evidence.

21. Unbehest to the Plaintiff, the ‘Commonwealth later amended

fe 4 3 i

  

an accomplice theory, because
eached for being the actual shooter
: pees

! .

if ON
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 21 of 25

and/or causing death to the decedent, Christopher Butler.

22. The last day of the Plaintiff's trial, a Commonwealth witness
was brought back to testify in the Plaintiff's trial and
rendered an entire new testimony, than what the Plaintiff
was arrested and charged with, thus in violation of Crim.R.P.
Rule 613.

23. Trial Counsel, Richard Robinson, entered his appearance
after the preliminary hearing and was informed by the
plaintiff, that, an individual by the name of Joe Santangelo
rendered false tesimony, thus identifying the plaintiff as
the shooter, when in fact, he did not see the plaintiff shoot

_ anyone. |

24. At trial, the testimony changed quickly, and the plaintiff
was then, identified as the get away driver, thus, in order
to add a charge of accomplice liability.

25. The Plaintiff ((was not charged with Accomplice Liability)))
prior to trial and/or within the Bill of Particulars of the
case. However, was found guilty of the Accomplice Liability
charge, |

26. Despite being structural err, the Plaintiff. has remained
in custody, unlawfully and unconstitutionally.

27. At the time of the Plaintiff's trial, Willian Graff esquire
was the acting District. ‘Attorney ‘for ‘York County Pennsylvania.

28. District Attorney Willian Graff fraudulently coerced an
individual by the name “of! * Shannon ‘Stuart to identify the
plaintiff ((as the shootér))), thus, an violation of the
8th and 14th Amendment of the United States Constitution.

r y

“10,
Case 1:20-cv-00399-WIA Document1 Filed 03/06/20 Page 22 of 25

29. Once the Commonwealth's star witness left: York County
Pennsylvania and had breached the Commonwealth's agreement,
District ATtorney-William Graff manufactured ancther
Commonwealth witness, i.e. ((Joseph Santangelo))), unknown
to the plaintiff, whom ultimately changed his testimony and
rendered an inconsistent statement identifying the Plaintiff
as the driver.

30,..The Prosecution withheld favorable exculpatory impeachment
evidence of the case. |

31. As an officer of the court, William Graff has breached the
confidence and trust as a public servant, violated protocol/
policy/procedures and/or Laws of the Commonwealth of
Pennsylvania.

32, Had it not been for the sabotage, unethical, impermissible
nefarious acts and/or omissions, thus causing the unlawful
detention/imprisonment and/or conviction of the plaintiff,
It would have been discovered, far in edvance, that another
individual was responsible fer the death of Mr. Christopher
Butler. | |

33. It is unbehest to the plaintiff, if any, contracts and/or
agreements were drafted by the District Attorney's Of fice
and Joseph Santangelo, and if go, the plaintiff respectfully
request, that this Honorable Court! to order the York County
District Attorney's Office to furnish a certified copy to
the plaintiff as a part bf the judgment requested.

li.
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 23 of 25

34. The conviction of the plaintiff was procured through fraud.
35. William Graff esquire, exercised a deliberate indifference
to where he knew, or should have known that the witnesses

avered by the Commonwealth and or manufactured, were or
have testified falsely. Thus, in violation of the 8th and
14th Amendment of the United States Constitution.

36. Trial counsel, Richard Robinson esquire, exercised a
deliberate indifference, to where he knew, or should have
known, that the Commonwealth witnesses testifying against
his client, the plaintiff, Franklin Jackson, were testifying
falsely. To where he was: informed by the plaintiff of the
prior inconsistent statements made by the Commonwealth
witnesses and instead, implemented divergent interest,
breaching the duty of loyalty, thus, in violation of the
6th, 8th and 14th AMendment of the United States Constitution.

37. The Plaintiff also avers, that the Commonwealth has
fraudulently altered/tampered with evidence of the case,
albeit not limited to the stenographer notes of testimony.

38. The Detective(s) of the criminal matter, Detective Cromer
and/or Detective Ripley, were a part of corruption probe
within York County Pennsylvania and had direct involvement
with the plaintiff's unlawful arrest /detention/imprisonment
and/or conviction, The Officer(s) demonstrate a disdain for
the very public they have sworn té protect and illustrates
an inability to properly: perform their duties.

39. There is exculpatory evidence that may only bé known by

12. v
Case 1:20-cv-00399-WIA Document1 Filed 03/06/20 Page 24 of 25

the police and not the prosecutor. The plaintiff respectfully
request for this Honorable court to order such exculpatory
evidence of the case to the plaintiff as a part of the
judgment requested herein. Thus, the Detectives of York

County Police Department have violated the plaintiff's 8th,
and 14th Amendment of the United States Constitution.

40. Each of the Detectives, Cromer and Ripley, have sabotaged
the plaintiff's criminal matter, exercising a deliberate
indifference, to where they knew, or should have known, that
their invalid/unlawful and/or unethical acts and/or omissions,
were against Department policy/protocol/procedure and/or
Laws of the Commonwealth.

41. Peter Vaughn esquire, represented the plaintiff on his
first post conviction relief act petition. Despite knowing
nothing about the plaintiff's criminal matter, he chose to
(take the lead))) of the case and ignored all of the
plaintiff's request, thus in violation of the 6th Amendment
of the United States Constitution.

42, The Plaintiff had informed Peter Vaughn esquire, that he,
the plaintiff, was charged with the shooting, however, found
guilty ((beyond a reasonable doubt))) as the get away driver.

43. The Plaintiff avered, that his 6th Amendment right to a
jury trial had been violated.

44. Instead of Peter Vaughn esquire displaying a duty of loyalty
to the plaintiff, he chose divergent interest and exercised
a deliberate indifference, to where he knew, or should have

13.
Case 1:20-cv-00399-WIA Document 1 Filed 03/06/20 Page 25 of 25

known, that his chosen strategy and conduct, was against

the facts and/or request of the plaintiff. Without ever
consulting with the plaintiff, he did not litigate the
plaintiff's claims and violated the plaintiff's 6th Amendment
right to effective Assistance of Counsel. Furthermore,
violating and infringing upon the plaintiff's 8th and 14th
Amendment Constitutional Rights, Peter Vaughn Esquire has
also violated the Code of Ethics/Professional Conduct for
Lawyers, protocol/procedure/ rules and regulations and or
Laws of the Commonwealth of Pennsylvania.

45. Chritopher Moore esquire, exercised a deliberate indifference
on the plaintiff's 2nd post conviction Relief act petition,
to where he knew, or should have known, the plaintiff's
request, to raise and litigate the plaintiff's claims for
review, Instead of displaying a duty of loyalty to the
plaintiff, he chose divergent interest against the facts
and/or request of the plaintiff. He did not consult with
the plaintiff about any criteria thereof, and when the
plaintiff recognized the deceit, the plaintiff was forced
to represent himself. Christopher Moore esquire violated
the plaintiff's 6th, 8th and 14th Amendment Constitutional
Rights, Furthermore, violated the Code of Ethics/Professional
Conduct for Lawyers, protocol/procedure/rules and regulations
and/or Laws of the Commonweaith of Pennsylvania.

14.
